Citation Nr: 0944894	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for herniated nucleus 
pulposa, to include as secondary to service-connected 
degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1970 to February 
1994.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for herniated 
nucleus pulposa and declined to reopen a claim for service 
connection for hypertension.  

As to the issue of service connection for hypertension, it 
appears that the RO implicitly reopened the claim in its 
August 2009 Supplemental Statement of the Case by addressing 
the merits of the claim without addressing the predicate 
matter of whether sufficient new and material evidence to 
reopen has been received.  Notwithstanding the RO's action, 
the Board must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for herniated nucleus 
pulposa and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
denied by rating decision in October 1994, and the Veteran 
did not appeal.  

2.  Evidence received since the October 1994 rating decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating his claim.  


CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence received since the final October 1994 rating 
decision is new and material to the issue of service 
connection for hypertension, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for hypertension, the Board herein grants in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Reopening a Claim for Service Connection for Hypertension

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran is seeking service connection for hypertension.  
His original claim was denied by rating decision in October 
1994, because it was found that, although he had an instance 
of high blood pressure in service, chronic hypertension was 
not diagnosed.  The Veteran did not appeal.  Consequently, 
the claim for service connection for hypertension can only be 
reopened if new and material evidence has been submitted 
since the last prior final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim for 
compensation for hypertension in October 2004.  

The evidence of record at the time of the October 1994 
decision consisted of the Veteran's service treatment 
records.  Evidence relevant to the claim for service 
connection for hypertension that has been received since that 
decision includes military outpatient records dated between 
April 2000 and September 2008, which indicate that the 
Veteran is being treated for chronic hypertension.  

The Veteran's original claim for service connection for 
hypertension was denied because it was determined that he did 
not have a chronic disability.  The treatment records 
received since that decision indicate that the Veteran has 
chronic hypertension.  Therefore, these records relate to an 
unestablished fact necessary to substantiate the claim, 
constitute new evidence that is material to the Veteran's 
claim, and raise a reasonable possibility of substantiating 
his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for hypertension is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened, and the 
appeal is granted to this extent only. 


REMAND

The Veteran's claim for service connection for hypertension 
is reopened, and further development is required.  The record 
reflects that the Veteran was afforded a VA examination of 
his cardiovascular system in June 2005.  Upon reviewing the 
record, the examiner noted that the Veteran had high blood 
pressure with left ventricular hypertrophy on several 
occasions between 1985 and 1999.  After examining the 
Veteran, he diagnosed mild to moderate hypertension without 
complications, and he noted that a current electrocardiogram 
did not reveal any left ventricular hypertrophy.  He 
concluded that, since the Veteran had no evidence of heart 
disease, this condition is not related to hypertension.  
However, he failed to provide any opinion as to whether 
hypertension itself is related to the Veteran's period of 
service.  

The Veteran is also seeking service connection for herniated 
nucleus pulposa.  He contends this condition results from his 
service-connected arthritis of the spine.  Service connection 
for degenerative arthritis of the lumbosacral and thoracic 
spine was awarded in October 1994, and a 10 percent 
evaluation has been continually in effect since that time.  

In connection with his current claim, the Veteran was 
afforded a VA examination of his spine in October 2005.  
During that examination, he reported that an MRI of his spine 
was performed in June 1999, in connection with a Worker's 
Compensation claim related to an injury in his civilian 
employment.  The examiner noted that he did not have access 
to the MRI to review it.  After examining the Veteran, the 
examiner diagnosed sacroiliac joint arthritis as well as 
spondylolisthesis and central disc protrusion of L5-S1.  He 
opined that this condition is related to the Veteran's 1999 
injury rather than to his service-connected arthritis.  He 
also stated that the civilian injury did not result from any 
decreased fitness due to arthritis of the low back.  The 
examiner did to offer a rationale for these opinions or an 
opinion as to whether the service-connected arthritis of the 
spine aggravated the herniated nucleus pulposa.  

The examinations thus far provided are inadequate for 
assessing the Veteran's disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is 
required to afford the Veteran examinations to assess the 
nature of his claimed disabilities.  In addition, any 
pertinent records identified by the Veteran, to include those 
relating to his post-service shoulder injury in 1999, should 
be obtained and reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the addresses and 
proper authorization from the Veteran, 
obtain and associate with claims folder 
copies of any records relating to his 
1999 lifting injury, including treatment 
records, relevant employment records, and 
legal documents associated with the 
Worker's Compensation claim filed in 
conjunction with the injury.  If the 
requested records are unavailable, all 
attempts to obtain these records should 
be documented.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of his 
claimed herniated nucleus pulposa with 
radiculopathy.  The claims file must be 
made available to the examiner for 
review.  The examiner should conduct a 
thorough examination and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
record, the examiner should state whether 
it is at least as likely as not that any 
diagnosed condition, to include herniated 
nucleus pulposa, if present, is caused or 
permanently aggravated by the Veteran's 
active service, to include as secondary 
to his service-connected degenerative 
arthritis of the spine.  

(a) Is it at least as likely as not that 
current herniated nucleus pulposa is 
causally related to service?

(b) If not related to service, is it at 
least as likely as not that any current 
herniated nucleus pulposa is proximately 
due to or the result of the Veteran's 
service-connected degenerative arthritis 
of the lumbosacral and thoracic spine?

(c) The examiner should also offer an 
opinion as to whether it is at least as 
likely as not that any current herniated 
nucleus pulposa has been worsened by the 
Veteran's service-connected degenerative 
arthritis of the lumbosacral and thoracic 
spine.  If the Veteran's herniated 
nucleus pulposa was aggravated by his 
degenerative arthritis of the lumbosacral 
and thoracic spine, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
herniated nucleus pulposa before the 
onset of aggravation. 
A complete rationale is requested for 
each opinion expressed.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of his 
claimed hypertension.  The claims file 
must be made available to the examiner 
for review.  Based on the examination and 
review of the record, the examiner should 
state whether it is at least as likely as 
not that hypertension, as well as any 
related pathology, is caused or 
aggravated by the Veteran's active 
service.  The examiner should 
specifically opine as to whether any 
current diagnosis of hypertension is 
related to the several incidents of high 
blood pressure the Veteran had during 
service.  A complete rationale is 
requested for each opinion expressed.  

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


